Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are being examined in this application.

Allowable Subject Matter
Claims 16, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.  Claims 1-8 are directed to a first query engine, which is a type of computer program.  Computer programs per se are considered to be non-statutory subject matter.  See MPEP 2106.01.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 9-12, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Farrar et al. (US Pub. 20050203940) in view of James et al. (US Pat. 11,238,049) and further in view of Das et al. (US Pub. 20180096006).
Referring to claim 1, Farrar discloses a first query engine configured to be coupled to a data lake, the data lake configured to store datasets and indexes based on the datasets on the data lake [pars. 6 and 71; note database engine using indexes in a data processing environment], the first query engine further configured to: 
receive a workload comprising a plurality of queries directed at the datasets [par. 89; a workload comprising a set of queries is captured]; 
generate a set of candidate indexes based on the plurality of queries [par. 91; indexes are recommended (or created)]; 
select a predetermined number of candidate indexes from the set of candidate indexes based on a determination of an estimated performance improvement provided by the set of candidate indexes to performance of the workload [pars. 70 and 96; the recommended indexes are sorted and the least beneficial indexes are eliminated such that only a predetermined portion of the recommended indexes are kept (i.e., the indexes that provide the best performance value)]; and 
build an index of the selected candidate indexes according to an index specification...the built index conforming to the index specification [pars. 71 and 97; the recommended indexes are created according to specified parameters];
Farrar does not appear to explicitly disclose store the built index at a predetermined location on the data lake, the predetermined location and index metadata included in the built index.
	However, James discloses store the built index at a predetermined location on the data lake [col. 65, lines 1-38; configuration information indicates a predetermined location for storing index data].

Farrar and James do not appear to explicitly disclose the predetermined location and index metadata included in the built index.
However, Das discloses the predetermined location and index metadata included in the built index [par. 27; hypothetical indexes are indexes with only the metadata and statistics needed for optimization].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the index recommendation taught by the combination of Farrar and James so that various information in addition to indexing information are included in the recommended indexes as taught by Das. The motivation for doing so would have been to facilitate query optimization [Das, par. 27].
Referring to claim 2, Das discloses wherein the index metadata describes one or more of: contents of the built index [par. 37; the index metadata specifies per-column sizes]; lineage of the built index; or state of the built index.
Referring to claim 3, Das discloses wherein the index metadata that describes the contents of the built index comprises one or more of: a name of the built index; a type of the built index [par. 37; the index metadata allows the hypothetical indexes to be recognized as columnstore indexes]; a configuration of the built index including identification of indexed and included columns and types of each; or a physical location and layout of the built index.
Referring to claim 4, James discloses wherein the index metadata that describes the lineage of the built index comprises one or more of: one or more identifiers each corresponding to one or more 
Referring to claim 6, Das discloses wherein the index metadata that describes the lineage of the built index further comprises query plan information for an original query used to create the built index [par. 27; note the optimization statistics].
Referring to claim 9, see at least the rejection for claim 1. Farrar further discloses a query processing workload optimization system comprising: one or more processors; and one or more memory devices accessible to the one or more processors, the one or more memory devices storing program code for execution by the one or more processors [fig. 1, note CPU and various memory], the program code including: a first query processor coupled to a data lake, a candidate index generator and an index selector [pars. 6 and 71; note database engine recommending and building indexes in a data processing environment]; the first query processor configured to: receive a query; generate a query plan for the query, wherein the query plan is optimized [par. 93; each query and associated access plan is run through an optimizer].
Referring to claim 10, see the rejection for claim 2.
Referring to claim 11, see the rejection for claim 3.
Referring to claim 12, see the rejection for claim 4.
Referring to claim 14, see the rejection for claim 6.
Referring to claim 17, see at least the rejection for claim 1. Farrar further discloses a query processing workload optimization system comprising: a data lake configured to store thereon datasets and indexes based on the datasets [pars. 6 and 71; note database engine using indexes to access data in a data processing environment]; at least one processor configured to be coupled to the data lake; and at 
Referring to claim 18, see the rejection for claim 2.
Referring to claim 19, see the rejection for claims 4 and 6.

Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farrar, James, and Das in view of Zait et al. (US Pub. 20200042524).
Referring to claim 5, Farrar, James, and Das do not appear to explicitly disclose wherein the index metadata that describes the state of the built index comprises one or more state descriptors from the set of: enabled, disabled, creating or deleted.
However, Zait discloses wherein the index metadata that describes the state of the built index comprises one or more state descriptors from the set of: enabled, disabled, creating or deleted [pars. 44 and 68; a parameter can specify that an auto index is visible (i.e., enabled) or invisible (i.e., disabled)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the index recommendation taught by the combination of Farrar, James, and Das so that the specified parameters indicated whether a recommended index is visible or invisible as taught by Zait. The motivation for doing so would have been to facilitate query optimization so that the recommended indexes are only materialized as necessary [Zait, pars. 44 and 68], thereby saving storage space.
Referring to claim 13, see the rejection for claim 5.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brown et al. (US Pub. 20030093408) discloses selecting indexes for a given workload.
Morris et al. (US Pub. 20130254210) discloses index selection for a workload from a multi-system database.




	




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157